
	
		II
		110th CONGRESS
		1st Session
		S. 769
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2007
			Mr. Salazar (for
			 himself, Mr. Chambliss,
			 Ms. Collins, and
			 Mr. Allard) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to ensure that participants in the Troops to Teachers program may teach at
		  a range of eligible schools.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Troops to Teachers Improvement Act
			 of 2007.
		2.Participation
			 agreement and financial assistance under Troops to Teachers
			 ProgramSection 2304 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6674) is amended in
			 subsection (a)(1)(B) by striking for not less than 3 school
			 years and all that follows through the period at the end and inserting
			 the following: for not less than 3 school years, to begin the school
			 year after obtaining that certification or licensing, with a high-need local
			 educational agency or public charter school, as such terms are defined in
			 section 2101 or, if there is no high-need local educational agency or public
			 charter school for which the member is qualified to teach within a 50-mile
			 radius of the member's residence, then under circumstances covered by section
			 2302(b)(2)..
		
